DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “transmitting, by the transceiver, the first packet on the first network after the transmitting of the second packet” is contradicted to the step of “the second packet is configured to inhibit transmission over the second network”.  Since the second packet is inhibited, so the second packet is not allowed to transmit.  Same rejection for claim 16

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 9, 16, 19-21 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zehavi et al. (Patent No. 6990082) in view of Nevo et al. (Pub No. 20030214961).
- With respect to claims 1, 16, Zehavi teaches a method comprising: determining, by a transceiver, to transmit a first packet on a first network (e.g. Fig. 1 shows transceiver 102 with network protocol A); in response to the determining to transmit the first packet on the first network, transmitting a second packet by the transceiver on a second network, wherein: the second network interferes with the first network (e.g. Fig. 1 shows transceiver 102 with network protocol B); and the second packet is configured to inhibit transmission over the 
- With respect to claims 5, 21, Nevo teaches transmitting, by the transceiver, a third packet on the second network prior to the transmitting of the second packet, wherein the third packet indicates that the transceiver is awake (e.g. state of transceiver as in Fig. 4, 6).  
- With respect to claim 7, 23, Zehavi teaches wherein the first packet is transmitted utilizing time synchronized channel hopping (TSCH) (e.g. col. 2, lines 6-15 “a time sharing schedule to facilitate the coordinated control and performance of the transmit and receive operations”).  
- With respect to claim 9, Zehavi teaches wherein the transceiver is incorporated into a device from a group consisting of: a mobile phone, a personal computer, a laptop computer, a tablet computer, a media player, a headset, and a watch (e.g. wireless device in Fig. 1; col. 1, lines 34-35).  
- With respect to claim 19, zehavi teaches wherein the control logic is further configured to: in response to the first packet being directed to a sensor node in the first network, cause the first transceiver to transmit a contention free end (CF-End) frame over the second network (see col. 4, lines 5-10).  
- With respect to claim 20, Zehavi teaches wherein the first network is a wireless sensor network and the second network is an IEEE 802.11 network (see col. 1, lines 15-30).  

Allowable Subject Matter
Claims 2-4, 6, 8, 17-18, 22, 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471